     Case 2:19-cv-02456-KJM-DB Document 18 Filed 12/21/19 Page 1 of 9

 1   MAYER BROWN LLP                                     LITTLER MENDELSON, P.C.
 2   Donald M. Falk (SBN 150256)                         Bruce J. Sarchet (SBN 121042)
     Two Palo Alto Square                                Maurice Baskin (pro hac vice to be filed)
 3   3000 El Camino Real                                 500 Capitol Mall, Suite 2000
     Palo Alto, CA 94306-2112                            Sacramento, CA 95814
 4   Telephone:    (650) 331-2000                        Telephone:    (916) 830-7200
     Facsimile:    (650) 331-4000                        Facsimile:    (916) 561-0828
 5
     Andrew J. Pincus (pro hac vice pending)             Attorneys for Plaintiffs National Retail
 6   Archis A. Parasharami (SBN 321661)                  Federation, California Retailers Association
     1999 K Street, N.W.                                 National Association of Security Companies
 7   Washington, D.C. 20006-1101                         Home Care Association of America, and
     Telephone:     (202) 263-3000                       California Association for Health Services
 8   Facsimile:     (202) 263-3300                       at Home
 9   Attorneys for Plaintiffs Chamber of Commerce
10   Of the United States of America and California
     Chamber of Commerce
11
                           IN THE UNITED STATES DISTRICT COURT
12
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
13
      CHAMBER OF COMMERCE OF THE
14    UNITED STATES OF AMERICA,
      CALIFORNIA CHAMBER OF COMMERCE,
15    NATIONAL RETAIL FEDERATION,
      CALIFORNIA RETAILERS ASSOCIATION,                  Case No. 2:19-cv-02456-KJM-DB
16    NATIONAL ASSOCIATION OF SECURITY
      COMPANIES, HOME CARE ASSOCIATION                   REPLY IN SUPPORT OF PLAINTIFFS’
17    OF AMERICA, and CALIFORNIA                         MOTION FOR A TEMPORARY
      ASSOCIATION FOR HEALTH SERVICES                    RESTRAINING ORDER
18    AT HOME,
                                                         Hearing Date: December 23, 2019
19                          Plaintiffs,                  Hearing Time: 2:00 p.m.
                                                         Courtroom: Telephonic Hearing
20            v.
                                                         Hon. Kimberly J. Mueller
21    XAVIER BECERRA, in his official capacity as
      the Attorney General of the State of California,
22    LILIA GARCIA BROWER,
      in her official capacity as the Labor
23
      Commissioner of the State of California, JULIE
24    A. SU, in her official capacity as the Secretary
      of the California Labor and Workforce
25    Development Agency, and KEVIN KISH, in his
      official capacity as Director of the
26    Department of Fair Employment and Housing of
      the State of California.
27

28                          Defendants.


                                                            REPLY IN SUPPORT OF MOTION FOR A TRO
                                                                        Case No. 2:19-cv-02456-KJM-DB
     Case 2:19-cv-02456-KJM-DB Document 18 Filed 12/21/19 Page 2 of 9

 1          Defendants do not dispute that, in just over a week, AB 51 will make it a crime for

 2   businesses to enter into arbitration agreements with new or existing employees as a condition of

 3   employment. And the opposition fails to acknowledge that, since filing this lawsuit and their

 4   motion for a preliminary injunction, Plaintiffs have tried to negotiate in good faith with Defendants

 5   to obtain Defendants’ agreement to refrain from enforcing the statute, including its criminal

 6   prohibitions, until the preliminary injunction hearing—currently scheduled for January 10, 2020.

 7   If Defendants had agreed to a brief standstill—only 9 days after the statute’s effective date—that

 8   would have obviated the need for emergency relief from this Court. But because Defendants have

 9   not meaningfully conferred with Plaintiffs, a temporary restraining order is necessary to maintain

10   the status quo.

11          Defendants’ arguments that AB 51 is not preempted conflict with controlling Supreme

12   Court precedent. The opposition confirms that AB 51 singles out the “defining trait” of arbitration

13   agreements, “a waiver of the right to go to court” (Kindred Nursing Centers Limited Partnership

14   v. Clark, 137 S. Ct. 1421, 1427 (2017)), and makes it a crime to enter into workplace contracts

15   with that trait. That is a blatant “singling out” of arbitration agreements “for disfavored treatment,”

16   id., and a result antithetical to the Federal Arbitration Act, 9 U.S.C. §§ 1-16 (“FAA”), which “was

17   designed to promote arbitration.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 345 (2011).

18          As demonstrated in plaintiffs’ motions and complaint, California has repeatedly enacted

19   laws and adopted doctrines that violate the FAA. AB 51 is the latest of California’s “great variety

20   of devices and formulas declaring arbitration against public policy” that the FAA was enacted to

21   prevent. Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1623 (2018) (quoting Concepcion, 563 U.S. at

22   342). But AB51 is exceptionally troubling because it criminalizes the formation of arbitration

23   agreements protected under federal law. Because Defendants have refused to agree to a brief delay

24   in any efforts to enforce AB51, emergency relief is urgently needed to maintain the status quo until

25   this Court can consider Plaintiffs’ challenge on January 10.

26                                              ARGUMENT

27          A. Plaintiffs’ Motion Is Timely.
28          Defendants fault Plaintiffs for not seeking “a temporary restraining order when they served

                                                       1
                                                               REPLY IN SUPPORT OF MOTION FOR A TRO
                                                                           Case No. 2:19-cv-02456-KJM-DB
     Case 2:19-cv-02456-KJM-DB Document 18 Filed 12/21/19 Page 3 of 9

 1   their complaint,” rather than “nearly a week after serving their motion for preliminary injunction.”

 2   Opp. 5. The notion that plaintiffs seeking a preliminary injunction should rush to involve the

 3   courts on an emergency basis is backwards. This Court’s own TRO checklist (ECF No. 8–3)

 4   requires the party seeking a TRO to identify whether the applicant “discuss[ed] alternatives to a

 5   TRO hearing” and “ask[ed the] opponent to stipulate to a TRO.” If Plaintiffs’ efforts to hold good-

 6   faith negotiations with Defendants were a reason to deny the TRO, parties seeking a preliminary

 7   injunction against the State would have to move for a TRO immediately in all cases, necessitating

 8   emergency proceedings that could be avoided.

 9           Indeed, it is telling that Defendants do not discuss the fact that Plaintiffs tried to reach

10   counsel for the Defendants and negotiate a stipulation that would avoid the need for a TRO—but

11   Defendants declined to respond on that point. See Declaration of Donald M. Falk, Dkt. No. 8-2,

12   ¶¶ 6-9, 17; see also Mot. 9 (ECF No. 8–1).

13           The opposition further fails to mention that, after filing their TRO motion, Plaintiffs have

14   continued to try in good faith to negotiate a stipulation that would have obviated the need for this

15   Court’s consideration of a request for emergency relief. See Reply Decl. of Donald M. Falk ¶¶ 6-

16   17 & Exs. A-B.        Defendants have never meaningfully engaged in these efforts; instead,

17   Defendants’ counsel stated for the first time in an email on Thursday afternoon that defendants

18   “will oppose the TRO,” with no further explanation. Id. ¶ 13 & Ex. A.1

19           Defendants next try to fault plaintiffs for filing this lawsuit less than two months after AB

20   51 was signed into law. Opp. 5-6. But they offer no authority even suggesting that it somehow

21   constitutes undue delay to challenge the constitutionality of a statute in that timeframe. Defendants

22   suggest that a substantial constitutional challenge to a state statute that involves a coalition of seven

23   plaintiffs (each representing numerous members) is akin to an individual’s contesting a foreclosure

24   sale (see Expose v. Fay Servicing, Inc., 2019 WL 4640556 (E.D. Cal. Sept. 24, 2019) (cited at

25

26   1       Defendants also suggest that plaintiffs “could have sought an order shortening time on their
     motion for a preliminary injunction” (Opp. 6), but Plaintiffs never had a chance to discuss that
27   possibility with defendants in light of defendants’ failure to negotiate. The parties have since
     exchanged competing proposals, but have not reached an agreement as of the filing of this reply.
28   Falk Reply Dec. ¶¶ 21-23.

                                                        2
                                                                REPLY IN SUPPORT OF MOTION FOR A TRO
                                                                            Case No. 2:19-cv-02456-KJM-DB
     Case 2:19-cv-02456-KJM-DB Document 18 Filed 12/21/19 Page 4 of 9

 1   Opp. 5-6)), but the difference between the situations is obvious. For one thing, the shortness of

 2   time may be laid at the feet of the Legislature, which chose an effective date less than three months

 3   after enactment. The Legislature can and does provide greater lead times for statutes enacted near

 4   the end of a legislative session. See AB 2455, 2017-2018 Reg. Sess., 2018 Stats. Ch. 917 (codified

 5   at Cal. Health & Saf. Code § 1796.29) (enacted Sept. 29, 2018, effective July 1, 2019). Plaintiffs

 6   not only needed to draft a complaint containing sufficient allegations, but also had to address the

 7   misleading insertion of Labor Code § 432.6(f), which exempts already-formed arbitration

 8   agreements from the statute without affecting the statute’s prohibition on forming those

 9   agreements as a condition of employment.

10          Finally, Defendants fail to confront the practical consequence of their position: the

11   immediate filing of lawsuits challenging any potentially invalid state-law rule—combined with a

12   TRO—in order to avoid later arguments by the State that a plaintiff took too long to sue.

13          B. Plaintiffs Are Likely To Succeed In Demonstrating That AB 51 Is Preempted By
               The Federal Arbitration Act.
14
            On the merits, Defendants largely repeat the rationales offered by the California Legislature
15
     for why AB 51 purportedly survives federal preemption—rationales that Plaintiffs have already
16
     refuted in detail. See P.I. Mot. 9-13 (ECF No. 5–1). Those arguments did not persuade Governor
17
     Brown when he vetoed AB 51’s predecessor, and they should not persuade this Court.
18
            To begin with, it is revealing that Defendants rely on a series of dissents to suggest that the
19
     FAA requires “equal bargaining power” between the parties. Opp. 7. But that is not the law;
20
     indeed, the assertion borders on the frivolous. Of course this Court—like all courts—is bound by
21
     the decisions of the Supreme Court interpreting the FAA, not the dissents. See DIRECTV, Inc. v.
22
     Imburgia, 136 S. Ct. 463, 468 (2015). In fact, the Supreme Court in recent years has repeatedly
23
     upheld arbitration agreements entered into as a condition of employment—rejecting conclusions
24
     to the contrary by federal courts in California. For example, the Ninth Circuit decision reversed
25
     by the Supreme Court in Epic Systems involved arbitration agreements signed “[a]s a condition of
26
     employment.” Morris v. Ernst & Young, LLP, 834 F.3d 975, 979 (9th Cir. 2016), rev’d, Epic
27
     Systems, 138 S. Ct. 1612. And even more recently, in Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407
28

                                                      3
                                                              REPLY IN SUPPORT OF MOTION FOR A TRO
                                                                          Case No. 2:19-cv-02456-KJM-DB
     Case 2:19-cv-02456-KJM-DB Document 18 Filed 12/21/19 Page 5 of 9

 1   (2019), the Supreme Court reversed another Ninth Circuit decision involving an arbitration

 2   agreement that the plaintiff “sign[ed] as a condition of his employment.” Varela v. Lamps Plus,

 3   Inc., 701 F. App’x 670, 671 (9th Cir. 2017), rev’d, 139 S. Ct. 1407. Those binding precedents

 4   squarely foreclose Defendants’ position that the FAA has no effect on a state-law rule prohibiting

 5   the use of arbitration as a condition of employment.

 6          AB 51 flatly violates Section 2 of the FAA by imposing restrictions on the ability of

 7   businesses to enter into arbitration agreements with their workers that do not apply to other types

 8   of contracts, including other conditions of employment. After all, nearly any contract term (salary,

 9   benefits, and the like) may be a condition of employment or other working relationship except,

10   under AB 51, a term that requires a substitute for litigation in court. See Mot. 5. As the Supreme

11   Court has put it, States may not “decide that a contract is fair enough to enforce all its basic terms

12   (price, service, credit), but not fair enough to enforce its arbitration clause.” Doctor’s Assocs., Inc.

13   v. Casarotto, 517 U.S. 681, 686 (1996) (quoting Allied-Bruce Terminix Cos. v. Dobson, 513 U.S.

14   265, 281 (1995)). AB 51 runs headlong into that principle by treating arbitration, unlike other

15   contractual terms, as an impermissible condition of employment. States lack the power to treat

16   arbitration as a harm to be avoided.

17          Next, as Defendants concede, AB 51 labels making arbitration agreements a condition of

18   employment as an “unfair hiring practice[]”and makes engaging in that practice a crime. Opp. 8;

19   see Cal. Lab. Code § 433. Defendants’ insistence that AB 51 does not “discourage arbitration”

20   (Opp. 1) makes no sense; the (wholly improper) purpose of the California Legislature was to

21   discourage the formation of workplace arbitration agreements by making it criminal to do so as a

22   condition of employment.

23          Defendants next repeat the exact semantic legerdemain that Kindred rejected when they

24   maintain that AB 51 does not single out arbitration agreements because it prevents the waiver of

25   the right to go to court (and “pursue class actions”) in “both arbitration and non-arbitration

26   agreements.” Opp. 2 & n.3, 7-8. But “a waiver of the right to go to court” is the “primary

27   characteristic of an arbitration agreement,” and Section 2 of the FAA forbids States from

28   “subjecting [arbitration agreements], by virtue of their defining trait, to uncommon barriers.”

                                                        4
                                                               REPLY IN SUPPORT OF MOTION FOR A TRO
                                                                           Case No. 2:19-cv-02456-KJM-DB
     Case 2:19-cv-02456-KJM-DB Document 18 Filed 12/21/19 Page 6 of 9

 1   Kindred, 137 S. Ct. at 1427. As Justice Kagan explained for the Court, any such rule, even if it

 2   “avoid[s] referring to arbitration by name,” “covertly accomplishes” the impermissible objective

 3   of disfavoring arbitration agreements by instead “disfavoring contracts that (oh so coincidentally)

 4   have the defining features of arbitration agreements.” Id. at 1426 (citing Concepcion, 563 U.S. at

 5   341; Perry v. Thomas, 482 U.S. 483, 493 n.9); see also Concepcion, 563 U.S. at 342-44. As the

 6   U.S. Supreme Court recently reiterated, Section 2’s “savings clause does not save defenses that

 7   target arbitration either by name or by more subtle methods.” Epic, 138 S. Ct. at 1622 (emphasis

 8   added). Defendants’ attempt to salvage AB 51 cannot be squared with these holdings.

 9             Finally, Defendants try to obscure the issue by pointing out AB 51’s language stating that

10   the statute is not “intended to invalidate a written arbitration agreement that is otherwise

11   enforceable under the Federal Arbitration Act.” Opp. 8 (quoting Cal. Labor Code § 432.6(f)). But

12   defendants do not deny that AB 51 penalizes businesses, including with potential criminal liability,

13   for forming an arbitration agreement after the statute goes into effect. Criminalizing the formation

14   of a federally protected arbitration agreement is preempted just as much as refusing to enforce an

15   arbitration agreement once made. See P.I. Mot. 12 (ECF No 5–1). A contrary result not only

16   “would make it trivially easy for States to undermine the [FAA],” Kindred, 137 S. Ct. at 1428, but

17   directly conflicts with the FAA’s objective “to promote arbitration,” Concepcion, 563 U.S. at 345,

18   by deterring businesses from entering into arbitration agreements as a routine condition of

19   employment. Accordingly, AB 51 not only violates Section 2, but also is preempted because it

20   “stands as an obstacle to the accomplishment and execution of the full purposes and objectives of

21   Congress,” as expressed in the FAA. Id. at 352 (quoting Hines v. Davidowitz, 312 U.S. 52, 67

22   (1941).

23             C. Defendants’ Arguments On The Remaining Factors Are Meritless.
24             Defendants have little to say on the remaining factors supporting entry of a temporary

25   restraining order. They acknowledge that their argument against Plaintiffs’ showing of irreparable

26   harm rests almost entirely on their premise that there is an “absence of any likely FAA

27   preemption.” Opp. 9. But that premise is wrong for all of the reasons just discussed.

28             Beyond that, Defendants offer only a single paragraph decrying as “conjecture” and

                                                       5
                                                              REPLY IN SUPPORT OF MOTION FOR A TRO
                                                                          Case No. 2:19-cv-02456-KJM-DB
     Case 2:19-cv-02456-KJM-DB Document 18 Filed 12/21/19 Page 7 of 9

 1   “opinion” Plaintiffs’ detailed showing of the irreparable harms that they and their members will

 2   suffer in the absence of emergency relief. See Mot. 6-8 (ECF No. 8–1)); P.I. Mot. 13-17 (ECF No.

 3   5–1); Declaration of Brian Maas (ECF No.5–2).2 Defendants insist that “[n]othing in AB 51

 4   prevents employers and their employees from entering into agreements to arbitrate.” Opp. 9.

 5   Nothing, that is, except the risk of criminal prosecution. Defendants simply ignore Plaintiffs’

 6   showing that the only practical approach to ensure compliance with AB 51 is to cease entering into

 7   predispute arbitration agreements altogether, in order to avoid the genuine possibility that a court

 8   or one of the Defendants would deem the process for entering into the arbitration agreement

 9   insufficiently “voluntary.” See P.I. Mot. 15 (ECF No. 5–1).

10          Moreover, Defendants’ attempt to downplay the benefits of arbitration as “highly

11   speculative” (Opp. 9) runs headlong into the Supreme Court’s repeated recognition of those

12   benefits to businesses and workers alike. See Mot. 1-2 (citing Circuit City Stores, Inc. v. Adams,

13   532 U.S. 105, 122-23 (2001)). That recognition, of course, is embodied in the FAA itself, which

14   Congress enacted to promote arbitration. And Defendants have identified no harm whatsoever to

15   them that would result from the entry of a TRO for the short period of time until the Court can

16   resolve the preliminary injunction motion.

17          Finally, Defendants’ assertion that enforcement of AB 51 is in the public interest (Opp. 10)

18   is likewise based on their incorrect premise that AB 51 is not preempted by the FAA. Defendants

19   ignore entirely the weight of authority (cited at Mot. 9 (ECF No. 8–1)) explaining that the public

20   interest is always served by enjoining enforcement of invalid provisions of state law.

21

22

23

24

25

26

27
     2      Plaintiffs will separately oppose Defendants’ evidentiary objections to the Maas
28   Declaration, Dkt. No. 15.

                                                      6
                                                             REPLY IN SUPPORT OF MOTION FOR A TRO
                                                                         Case No. 2:19-cv-02456-KJM-DB
     Case 2:19-cv-02456-KJM-DB Document 18 Filed 12/21/19 Page 8 of 9

 1                                           CONCLUSION

 2          The Court should enter a temporary restraining order prohibiting Defendants from

 3   enforcing AB 51 pending the resolution of Plaintiffs’ motion for a preliminary injunction.

 4

 5          Dated: December 21, 2019              Respectfully submitted,

 6
                                                  By: /s/ Donald M. Falk __________
 7                                                Donald M. Falk (SBN 150256)
                                                  Two Palo Alto Square
 8                                                3000 El Camino Real
                                                  Palo Alto, CA 94306-2112
 9                                                (650) 331-2000
                                                  (650) 331-4000 (fax)
10                                                dfalk@mayerbrown.com
11                                                Andrew J. Pincus (pro hac vice pending)
                                                  Archis A. Parasharami (SBN 321661)
12                                                MAYER BROWN LLP
                                                  1999 K Street NW
13                                                Washington, DC 20006
                                                  (202) 263-3000
14                                                (202) 263-3300 (fax)
                                                  apincus@mayerbrown.com
15                                                aparasharami@mayerbrown.com
16                                                Counsel for Plaintiffs Chamber of Commerce of the
                                                  United States of America and California Chamber
17                                                of Commerce
18                                                Erika C. Frank (SBN 221218)
                                                  CALIFORNIA CHAMBER OF COMMERCE
19                                                1215 K Street, Suite 1400
                                                  Sacramento, CA 95814
20                                                (916) 444-6670
                                                  erika.frank@calchamber.com
21
                                                  Counsel for Plaintiff California Chamber of
22                                                Commerce
23                                                Steven P. Lehotsky*
                                                  Jonathan Urick*
24                                                U.S. CHAMBER LITIGATION CENTER
                                                  1615 H Street, NW
25                                                Washington, DC 20062
                                                  (202) 463-5337
26                                                (202) 463-5346 (fax)
                                                  slehotsky@uschamber.com
27
                                                  Counsel for Plaintiff Chamber of Commerce of the
28                                                United States of America

                                                     7
                                                            REPLY IN SUPPORT OF MOTION FOR A TRO
                                                                        Case No. 2:19-cv-02456-KJM-DB
     Case 2:19-cv-02456-KJM-DB Document 18 Filed 12/21/19 Page 9 of 9

 1                                     Bruce J. Sarchet (SBN 121042)
                                       Maurice Baskin*
 2                                     LITTLER MENDELSON, P.C.
                                       500 Capitol Mall, Suite 2000
 3                                     Sacramento, CA 95814
                                       (916) 830-7200
 4                                     (916) 561 0828
                                       bsarchet@littler.com
 5                                     mbaskin@littler.com
 6                                     Counsel for Plaintiffs National Retail Federation,
                                       California Retailers Association, National
 7                                     Association of Security Companies, Home Care
                                       Association of America, and California Association
 8                                     for Health Services at Home
 9                                     * Motion for Admission Pro Hac Vice To Be Filed
10

11

12

13

14

15

16

17

18

19
20
21

22

23

24

25

26

27

28

                                          8
                                                REPLY IN SUPPORT OF MOTION FOR A TRO
                                                            Case No. 2:19-cv-02456-KJM-DB
